Third District Court of Appeal
                               State of Florida

                        Opinion filed October 6, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-662
                       Lower Tribunal No. 15-26463
                          ________________


                     Sharon Moore Bode, et al.,
                                 Appellants,

                                     vs.

         Wilmington Savings Fund Society, FSB, etc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Barbara
Areces, Judge.

     David J. Winker, P.A., and David J. Winker, for appellants.

     Lender Legal PLLC, and Danielle N. Waters (Orlando), for appellee.


Before LINDSEY, HENDON and BOKOR, JJ.

     PER CURIAM.
       Affirmed. IndyMac Fed. Bank FSB v. Hagan, 104 So. 3d 1232, 1236

(Fla. 3rd DCA 2012) (“Florida case law is clear that the substance of an

objection to a foreclosure sale under section 45.031(5) must be directed

toward conduct that occurred at, or which related to, the foreclosure sale

itself.”).




                                    2